DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the 112, 1st rejection, applicant's amendments and related arguments have been fully considered but they are not persuasive. It is applicant’s position that by deleting the previously recited category of health devices (i.e. health device configured to treat respiratory conditions, pain or sleep disorders) that this obviates the written description.  The examiner disagrees, as it only makes the issue worse.  Now the claims are broad enough to encompass any health device (instead of health devices that treat specific conditions).  Again, it is emphasized that applicant has possession of 4 very specific treatment devices (inhaler, CPAP, phototherapy and oxygen concentrator).  The claims, as currently written, are broad enough to encompass any of potentially thousands of health/treatment devices without any sort of guidance/description as to how this method would work with other treatment devices (other than the 4 disclosed).  Therefore, the full scope of the claims fails the written description requirement for the same reasons as before, just even more broadly.  It is emphasized that new claims 22-25 each individually overcome this rejection. 
Regarding the 112, 2nd issues, applicant’s amendments and related arguments are considered persuasive, therefore the previous 112, 2nd rejections have been nd issues; see below. 
Regarding the prior art, applicant’s amendments and related arguments are considered persuasive.  Specifically, the examiner agrees that the combination of Lee and Emigh fail to teach measuring the effectiveness of the treatment (as now currently claimed).  Applicant argues “Lee and Emigh can only accumulate information and determine when various goals are reached, such as calorie burned, distance walked, and heart rate, for example. See, e.g., para. [0062] ("For an example, the feedback module 419 may inform a user of how far they have run, the average speed at which they have run, how much further they need to run to reach a predetermined goal, whether they should increase or reduce their speed, and/or the like. For another example, the feedback module 419 may instruct a user to increase (or decrease) their heart rate."). However, the effects of these goals on the asserted underlying conditions (obesity, diabetes, high blood pressure, injuries) cannot be measured by the exercise equipment itself during and after the time duration when the information is being gathered by the sensors, as recited in claim 1.”  The examiner agrees, therefore the prior art rejection is withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 16-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 19 recite the limitation “receiving a signal from a health device that is activated to provide treatment of the health condition of the user, wherein the signal indicates that the health device is in use by the user and a type of the health device” fails the written description requirement.  Specifically, the scope of the claims, which is broad enough to encompass any possibly health device that treats any condition, which there are probably thousands or even hundreds of thousands of such devices that are encompassed by this scope.  MPEP 2163 makes it clear that in order to properly show possession of a genus, a “representative number of species” must be sufficiently described.  Again, it is not clear that applicant had possession of any other health device (other than the 4 explicitly disclosed), therefore a claim that encompasses thousands of devices with no explanation/description as to how this method/computer-readable medium would work with other health devices fails the written description requirement.  

It is emphasized that the entire scope of the invention must be sufficiently described in a way to make it clear to a POSITA that applicant possessed the entire scope.  Furthermore, each of claims 22-25 individually overcome the 112, 1st rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 and 19 recite the limitation “gathering physiological information of the user during the treatment of the health condition for a time duration following activation of the health device using the selected at least one sensor… and measuring effectiveness of the treatment provided by the health device with regard to improving the health condition of the user based on the gathered physiological information during and after the time duration” which is considered indefinite.  Specifically, the time duration is initially defined as open-ended, i.e. any time following activation of the health device, which is clearly is a time duration that extends endlessly into the future, i.e. has no end and extends to infinity.  With that in mind, it is unclear what the distinction is between during and after the time duration, as seemingly there is no “after” the time duration, as it extends endlessly into the future.  Explained in a different way, the time duration includes any/all time after activation of the health device, so it’s unclear how there can be an after this time duration, as the time duration is seemingly endless.  Basically, it is unclear when the time duration ends or if it ends at all, as seemingly the time duration must end in order to have a time “after” this duration. Based on this, the scope of “after the time duration” cannot be determined. 


st and 2nd rejection are fixed, as it is not clear how applicant would amend the claims to overcome these rejections.  Specifically, it’s possible that applicant’s potential amendments would make it possible to apply prior art at that time.  Therefore, until the examiner sees the amendments, a definitive position on a prior art rejection cannot be made.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792